Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 03/04/2021 regarding the 35 USC 112 rejections as applied to the claims in the Final Rejection mailed 01/04/2021 have been fully considered but they are not persuasive.
Applicant argues that the specification states: ““Furthermore, the particular features, structures, or characteristics may be combined in any suitable manner in one or more embodiments. Thus, the particular features, structures, or characteristics illustrated or described in connection with one embodiment may be combined, in whole or in part, with the features structures, or characteristics of one or more other embodiments without limitation.” (emphasis added)”.
However, Applicant has not provided any detailed disclosure in support of this statement, particularly how these distinct embodiments (as acknowledged by Applicant in par. [0021-0027] of the specification wherein Applicant refers to the Figures as representing fifth, sixth and seventh embodiments) are particularly combined into a single embodiment. It is not clear from the figures or disclosure how the fluid deflector 256, 258 of Fig. 15 A, B would work in an embodiment that has angle passageways 240. How would the deflector that requires a single, linear passageway move in the angled passageways? It would appear these angles passageways would block the fluid deflector from extending beyond the pool as required by the amended claims. 
Additionally, par. [0079-0080] explicitly states that different means of creating turbulence are employed in lieu of angular passageways. In other words, Applicant 
Applicant's arguments filed 03/04/2021 regarding the 35 USC 102 rejections with respect to Wang ‘795 as applied to the claims in the Final Rejection mailed 01/04/2021 have been fully considered but they are not persuasive.
With respect to Wang ‘795, the Examiner notes the distal end of the angled passageways 114 define an opening in the electrode shell 102, wherein the angled passageways 114 also define an inner volume of the electrode shell 102. The inner volume passes fluid from passageways 114 to an area external the electrodes as claimed.
The Examiner notes the claim amendments would appear to overcome the Wang ‘859 reference since the electrode 28 of Wang ‘859 does not have an inner volume or opening on the shell to an inner volume. However, further search and consideration of the newly amended claims would be required.
Applicant's arguments filed 03/04/2021 regarding the 35 USC 103 rejections with respect to Pappone as applied to the claims in the Final Rejection mailed 01/04/2021 have been fully considered but they are not persuasive.
Particularly, Pappone discloses side passages that open an interior volume of the electrode to an area outside of the electrode via opening son the surface of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792